Citation Nr: 0309983	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for postoperative 
chondromalacia and degenerative joint disease of the right 
knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from January 1986 to 
April 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled for a hearing at the RO before a 
Veterans Law Judge on September 15, 2000.  The appellant 
failed to appear for the hearing.

It is noted that the appellant has been awarded temporary 
total ratings for her right knee disability, pursuant to 
38 C.F.R. § 4.30, effective from June 18, 1997, to August 1, 
1997, and from May 27, 1998, to July 1, 1998.  I order to 
simplify the discussion of the right knee disability in this 
case, this decision will refer to the state of the 
appellant's right knee disability without regard to the 
temporary convalescent ratings.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right knee disability is manifested by 
severe instability and limitation of extension of the leg to 
15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for a right knee disability based upon limited motion 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2002).

2.  The criteria for a 30 percent disability evaluation, but 
no higher, for a right knee disability based upon instability 
or subluxation have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant underwent a right knee meniscectomy in 1988.  
In June 1997 the appellant underwent arthroscopic knee 
surgery from removal of a benign mass in her right knee.  On 
pathologic analysis the mass was identified as fibroadipose 
tissue and synovia with chronic inflammation and increased 
vascularization.  In May 1998 the appellant underwent an open 
synovectomy on her right knee to remove a large soft tissue 
mass diagnosed pigmented villonodular synovitis.  She 
participated in physical therapy from June 1998 to July 1998.

At an August 1998 VA examination, the appellant reported that 
she had injured her right knee in 1987 when she had fallen 
from a truck.  Arthroscopic surgery had been performed in 
1988.  In 1997 the appellant underwent a second arthroscopic 
surgery.  She underwent open surgery in 1998.  Since surgery, 
she had had swelling and a sensation of something crawling 
around inside the joint.  She took Darvocet and naproxen, but 
the medicines were not effective at relieving her symptoms.  
She was unable to walk more than one-quarter mile, nor could 
she stand on her right knee for long.  She was unable to bend 
the knee.  She had been employed until May 1996 but had been 
unable to do the work on the job because of the prolonged 
standing involved.  She was unable to drive and automobile 
and unable to climb stairs because of the knee pain and 
difficulties.  She complained of pain, swelling, and limited 
flexion.  On examination, the appellant required no device 
for ambulation.  Her gait was abnormal.  It was slow and 
wide-based, and the appellant favored the right knee when she 
walked.  The appellant had limited function of standing and 
walking.  Her right knee was swollen.  There was a long 
surgical scar over the long axis of the joint, from the top 
of the knee to the bottom of it.  The knee was tender to 
palpation.  It was mildly edematous.  There was a bit of 
joint fluid present in the knee.  The knee had decreased 
range of motion.  Flexion was limited to 75 degrees.  
Extension was to 15 degrees.  There were no signs of 
instability.  The examiner noted that the appellant was 
unable to stand for long periods of time or walk.  X-ray 
examination of the right knee showed minimal degenerative 
joint disease.  No loose bodies or joint effusions were seen.  
The impression was mild degenerative joint changes.  The 
examiner diagnosed chondromalacia and degenerative joint 
disease of the right knee, status post open knee surgery.  
The examiner added that because of her right knee disability, 
the appellant was unable to perform a job that required 
standing.  In her daily activities, the appellant was unable 
to climb stairs and unable to drive an automobile.

In March 1999 the appellant was treated as a VA outpatient 
for post surgical intrapatellar tendonitis.  The scar on the 
appellant's right knee was noted to be well healed.  The 
appellant participated in physical therapy from April 1999 to 
May 1999.  She was given a prescription for a knee sleeve to 
wear during the day.

At a March 2001 VA examination, the appellant complained of 
pain, stiffness, swelling, inflammation, and instability in 
her right knee.  She also had some locking and fatigue.  Her 
symptoms were constant.  She took Darvocet and piroxicam 
daily, which provided poor relief.  She was a brace and 
walked with a cane.  She had flare-ups, which lasted for 
"days," once per month.  During the flare-ups, she would 
awaken with swelling and pain and have to remain in bed and 
place ice on the joint.  She was able to perform daily 
activities except for vacuuming or walking for any distance.  
She could not drive a car, shop, take out trash, push a lawn 
mower, climb stairs, or garden.  She also had an injury to 
her back that contributed, along with her right knee 
disability, to her inability to perform these tasks.  She had 
worked in a manufacturing plant for seven years but had to 
discontinue her employment in May 1996 because of pain 
associated with her back and knee.  On examination, the 
appellant wore a brace on her right knee and walked with a 
cane.  Her skin showed an 18-centimeter scar over the right 
anterior knee and thigh from a previous knee surgery.  Her 
gait was abnormal, favoring the left side.  There was limited 
function of standing and walking due to pain in the right 
knee.  The right knee showed no swelling or heat.  The knee 
had decreased range of motion.  Flexion was limited to 30 
degrees with pain noted in the right knee with attempts to 
move the joint beyond that level.  Extension was to 15 
degrees.  Drawer and McMurray's tests were abnormal.  There 
was pain, fatigue, instability, and weakness in the right 
knee joint.  X-ray examination of the right knee showed mild 
degenerative change and mild bony demineralization.  The 
examiner diagnosed postoperative chondromalacia and 
degenerative joint disease of the right knee.  The examiner 
added that because of her right knee disability, the 
appellant was unable to perform a job that required bending, 
lifting, or walking.  The examiner recommended re-training 
the appellant for a computer-related job that did not involve 
putting weight on the lower extremity for long periods of 
time.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  In a January 7, 2003 
telephone call with the appellant, a letter sent on the same 
date, and a January 2003 Supplemental Statement of the Case 
(SSOC), VA informed the appellant of the type of evidence 
needed to substantiate her claim, specifically the criteria 
required for a higher disability rating for her knee 
disability.  The appellant was also advised that VA would 
assist in obtaining identified records, but that it was 
appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also described 
the evidence that would be used in deciding the appellant's 
claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
her claim and has indicated which portion of that information 
and evidence, if any, is to be provided by her and which 
portion, if any, VA would attempt to obtain on her behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the telephone call and the discussions in the 
letter and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

As for VA's duty to assist a veteran, VA medical records 
dated from March 1992 to July 2002 have been obtained from 
the VA Medical Center (VAMC) in Atlanta, Georgia.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The appellant responded during the January 2003 
telephone call that she did not have any additional evidence 
to submit.  As for VA's duty to obtain any medical 
examinations, the appellant was provided examinations in 
August 1998 and March 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's right knee disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2002).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).

The appellant's postoperative chondromalacia and degenerative 
joint disease of the right knee is currently evaluated as 30 
percent disabling under Diagnostic Code 5010-5261.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2002).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder, and limitation of extension under Diagnostic Code 
5261 is a residual condition.  Diagnostic Code 5261 provides 
a 30 percent disability rating where extension of the leg is 
limited to 20 degrees.  Under that diagnostic code, a 40 
percent disability rating is available where extension of the 
leg is limited to 30 degrees, and a 50 percent disability 
rating can be assigned for extension of the leg that is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).  A rating of 30 percent for limitation of motion 
is also available under Diagnostic Code 5260 for limitation 
of flexion of the leg that is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  No higher 
rating is available for limitation of flexion of the leg.

In this case, the greatest limitation of extension the 
appellant's right knee has been to 15 degrees, shown at the 
August 1998 and March 2001 VA examinations.  The greatest 
limitation of flexion has been to 30 degrees, shown in March 
2001.  Thus, the appellant has not shown limitation of 
extension to 30 degrees as required for a 40 percent 
disability evaluation under Diagnostic Code 5261.  Therefore, 
the preponderance of the evidence is against a disability 
rating greater than 30 percent for the appellant's right knee 
disability based upon limitation of motion.  In reaching this 
conclusion, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case.  In so doing, the Board 
has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 30 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from her 
postoperative chondromalacia and degenerative joint disease 
of the right knee.  Indeed, were the appellant rated based 
solely on the limitation of motion of her right knee, she 
would be assigned only a 20 percent disability rating under 
either Diagnostic Code 5261 for limitation of extension to 15 
degrees or Diagnostic Code 5260 for limitation of flexion to 
30 degrees.  See 38 C.F.R. §  4.71a, Diagnostic Codes 5260, 
5261 (2002)

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5010 for painful or 
limited motion of the knee and Diagnostic Code 5257 for 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2002); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
Therefore, the Board will consider whether the appellant is 
entitled to a separate disability rating for instability of 
her right knee.  Under Diagnostic Code 5257 a 10 percent 
disability rating is assigned for knee impairment manifested 
by slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for knee impairment manifested by 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating requires impairment of the knee with severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).  A 30 percent rating is 
the maximum rating under that diagnostic code.  

At the March 2001 VA examination, the appellant complained of 
locking and instability in her right knee.  She stated that 
her symptoms were constant.  The examiner noted that the 
appellant required a cane and a knee brace to ambulate.  
Drawer and McMurray's tests were abnormal.  Further, the 
examiner indicated that the appellant was unable to put 
weight on her right lower extremity of long periods of time.  
These findings are consistent with severe disability.  The 
medical evidence of record does not show that the appellant's 
service-connected knee disability is manifested by impairment 
greater than severe instability.

Because a 30 percent rating is the highest available under 
Diagnostic Code 5257, the Board has considered other 
diagnostic codes that provide for disability ratings greater 
than 30 percent.  Diagnostic Code 5055 provides that 
following the one-year period of a total rating after a total 
knee replacement (TKR), a 60 percent rating is to be assigned 
if the replacement resulted in chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  
Here, the appellant's current symptoms are not analogous to 
those of Diagnostic Code 5055.  There is no evidence that 
physicians have recommended that the appellant undergo a TKR.  
Accordingly, the evidence supports a 30 percent disability 
rating of the appellant's right knee based on instability, 
but the preponderance of the evidence is against a disability 
rating greater than 30 percent for instability or subluxation 
of the right knee.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (holding that when a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran); 67 Fed. Reg. 49,590 (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) 
(July 31, 2002) (the amended rating criteria for scars, 
effective from August 30, 2002).  In this case, the appellant 
has a surgical scar on her right knee.  Outpatient treatment 
records have consistently noted that the scar is well healed.  
There is no indication that the scar is tender.  Although the 
appellant has limitation of function of her right knee, these 
symptoms have been attributed to structural instability and 
arthritis, not to her scars.  Accordingly, the preponderance 
of the evidence is against a separate disability rating for 
the scar on the appellant's right knee.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  Since undergoing surgery in 1998, the 
appellant has not required any periods of hospitalization for 
her service-connected right knee disability.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on her employment-she has 
been unemployed since 1996 and, at the March 2001 VA 
examination, the examiner noted that the appellant was unable 
to perform work that required bending, lifting, or walking-
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2003).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

A 30 percent rating, but no higher, for the appellant's right 
knee disability manifested by instability is granted, subject 
to the regulations governing the payment of monetary awards.

Entitlement to a disability rating greater than 30 percent 
for the appellant's right knee disability manifested by 
painful motion and limitation of motion is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


